[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Referred to: Hon. William C. Bieluch, Judge Trial Referee
 MEMORANDUM OF DECISION ON MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
In his appeal on July 13, 1999, from the assessment of damages and benefits by the Commissioner of Transportation, the property owner, Angelo Ciamella, Trustee1 has alleged that he is "aggrieved by such assessment of damages [in the amount of $1,900] . . . is inadequate."
On January 17, 2001, counsel for the Commissioner moved to dismiss the appeal on the ground that the facts alleged within the appeal are CT Page 1530 insufficient to admit evidence of aggrievement sufficient to exercise subject matter jurisdiction over this condemnation appeal.
Inadequacy of damages in an eminent domain proceeding is the legally approved, authoritative, realistic and proper manner to allege aggrievement in the condemnation of property when the amount of monetary damages deposited in court by the condemnor is alleged to be insufficient in amount in the condemnee's appeal therefrom.
Additionally, it is noted that under Practice Book § 10-30, any "defendant" wishing to contest the court's jurisdiction for the reasons allowed under Section 10-31, including lack of jurisdiction over the subject matter, may do so by filing a motion to dismiss within thirty days of the filing of an appearance. In this proceeding, an appearance for the Commissioner of Transportation was initially filed by the Attorney General's Office with the filing of the Notice of Condemnation and Assessment of Damages on February 5, 1999. Later appearances were filed by that office on August 11, 1999, and November 15, 2000.
The motion to dismiss is denied.
William C. Bieluch Judge Trial Referee